DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This office action supersedes the previous office action due to 35 USC 112, 35 USC 101, double patenting, specification objection and claim objections that were overlooked. 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1, 4-8, 10-16 and 114-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-16 of U.S. Patent No. 10835074. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) “means for supply” (instant claim 1) is the same as “a fluid injector” of US Pat. ‘074, (2) “means of a closing member” (instant claim 1) is the same as “a closing member”, and (3) With respect to the angle in instant claims 7-8, US Pat. ‘074 shows the overlapping ranges.

 	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10835074 in view of Design Choice.
 	Regarding claim 9, ‘074 teaches all the features of claim 9 except for the range of radial distance of 31.8 to 32.0 mm and preferably 31.9 and another range of radial distance for the second one of projection at a diameter of 29.7 to 30.0 mm and preferably 29.8 mm. 
 	 ‘074 is silent regarding diameter for first projection between 31.8 to 32.0 mm and preferably 31.9 and another range of radial distance for the second one of projection at a diameter of 29.7 to 30.0 mm and preferably 29.8 mm.  However, the applicant has not disclosed that having “a ranges 31.8 to 32.0 mm and preferably 31.9 for first projection and a diameter of 29.7 to 30.0 mm and preferably 29.8 mm for second projection” solves any stated problem or provides any unexpected results. The examiner notes that “the diameter of the first projection and the diameter of the second projection” just determines the size of capsule.  As such, the examiner considers this limitation to be a design choice.  Therefore, it would have been obvious as a matter of design choice to modify ‘074 with a ranges 31.8 to 32.0 mm and preferably 31.9 for first projection and a diameter of 29.7 to 30.0 mm and preferably 29.8 mm for second projection as proposed by the applicant, since the applicant has not disclosed that the diameters of first and second projections solves any stated problem or provides any unexpected results. 

 	Claim 53 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10835074 in view of Halliday et al. (US 2016/)
 	Regarding claim 53, ‘074 discloses the capsule body is made of the same plate material.
 	Halliday et al. teaches “the sealing structure and the remainder of the capsule body are made of the same plate material” (figs.1-2, an aluminum layer 71 forms at the body and flange portion (i.e., sealing member) of capsule). ‘074 teaches a capsule. Halliday et al. teaches a capsule. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘074 with Halliday et al., by modifying ‘074 capsule material having a flange acting as a sealing member with Halliday et al.’s capsule material having body and flange portion having the same plate material, to provide a sturdy capsule. One skilled in the art would have found it obvious to substitute ‘074 capsule material with Halliday et al.’s capsule material are both recognized by the art for the same purpose of providing a sturdy or rigid capsule housing for use. MPEP 2144.06.


Specification
 	The disclosure is objected to because of the following informalities:
 	(1) para.0065 of instant publication application recites “a fluid injection means 10 for supplying an amount of fluid, such as water, under a pressure in the range of 6-20 bar”.  However, it is unclear what is “a fluid injection means” because there is no corresponding structure disclosed in the instant application. Currently, fig.1, 10 only shows a box.  
Appropriate correction is required.


Claim Objections
 	Claims 114-118 are objected to because of the following informalities:  
 	(1) Claim 114 recites “System for preparing a potable beverage” should be changed to “A system for preparing a potable beverage”.  
 	(2) Claims 115-118 recites “System according to” should be changed to “The system according to”. 
 	(3) Claim 14 recites “the closing member,  said bearing enclosing” at line 3 should be changed to “the closing member, said bearing enclosing”.
 	(4) Claim 9 recites “preferably  31.9  mm” at line 3 should be changed to “preferably 31.9 mm”.
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “means of supplying a fluid under pressure into the capsule” in claims 1, 114 and 119.
 	(2) “the fluid injection means” in claim 119.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “means of supplying a fluid” in claims 1, 114 and 119. However, it is unclear what structure constitutes the means of supplying.   
(2) “the fluid injection means” in claim 119. However, it is unclear what structure constitutes the means of supplying.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim 119 does not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In this case, claim 119 recites “Use claims” (i.e., use of a capsule according to claim 1) recites a use but fails to recite steps under 35 U.S.C. 101. Thus, the claim 119 fail to recite a claim within one of the statutory.  


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1, 4-16, 53, 114-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claims 1, 114 and 119 recite “means of supplying a fluid under pressure into capsule”. As described above, the disclosure does not provide adequate structure to perform the claimed function of “supplying a fluid under pressure into capsule”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “supplying a fluid under pressure into capsule” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.
 	 

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1, 4-16, 53 and 114-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 114 and 119 recite “a means of supplying”. It is unclear what structure constitutes means of supplying if the original specification only shows a box (fig.1, 10). 
 	Claims 1, 114 and 119 recite “wherein the distance between the two projections is such that”. It is unclear “the distance between the two projections is” refers to?
 	Claims 1, 114 and 119 recite “said free contact end of the annular element optionally being provided with a plurality of radially extending open grooves”. It is unclear if “a plurality of radially extending open grooves” is provided or not because examples and preferences may lead to confusion over the intended scope of a claim. Examiner suggest to delete “optionally”.
 	Claim 7 recites “preferably larger than 45° and preferably smaller than 55°” at line 2. It is unclear if the above claim range is a limitation because examples and preferences may lead to confusion over the intended scope of a claim. 
 	Claim 8 recites “preferably larger than 70° and preferably smaller than 85°” at line 2. It is unclear if the above claim range is a limitation because examples and preferences may lead to confusion over the intended scope of a claim.
 	Claim 9 recites “preferably 31.9 mm” at line 3 and “preferably 29.8 mm” at lines 4-5. It is unclear if the above claim range is a limitation because examples and preferences may lead to confusion over the intended scope of a claim. 
 	Claim 119 recites “Use of a capsule according to claim 1 in a beverage preparation device comprising” at line 1. However, applicant attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 U.S.C. 112(b).  Examiner suggest the amend the above claim limitation to “A beverage preparation device using of a capsule according to claim 1, the beverage preparation device comprising”.
 	Claim 119 recites “the fluid injection means” in claim 119”. As best understood, the fluid injection means is the same as “means for supplying”. See para.0065 of instant publication application “a fluid injection means for supplying”.  There is insufficient antecedent basis regarding this claim limitans. 
 	

Examiner’s Comment
 	(1) Examiner noted that the term “means of a closing member” is defined in claim 1 at lines 10-11. Thus, with respect to means of a closing member under previous 112f has been withdrawn.  
 	(2) With respect to amendment to abstract, the amendment to specification overcome specification objection. Thus, objection to abstract has been withdrawn. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761